Exhibit 99.5 CARDINAL ENERGY GROUP, INC. (FKA KOKO LTD.) Unaudited Proforma Consolidated Balance Sheet June 30, 2012 Cardinal Adjusted Energy Combined Pro Forma ProForma Koko Ltd. Group, Ltd. Totals Adjustments REF Totals ASSETS CURRENT ASSETS Cash $ [2] $ Investments - - Total Current Assets PROPERTY AND EQUIPMENT, net - - OTHER ASSETS Oil and gas properties - - Other assets - - Total Other Assets - - TOTAL ASSETS $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued expenses $ [2] $ Related party payable - Total Current Liabilities LONG TERM LIABILITIES Asset retirement obligation - - Long term liabilities - - TOTAL LIABILITIES STOCKHOLDERS’ EQUITY (DEFICIT) Preferred stock - Common stock 86 - 86 [1] [3] - Additional paid-in capital [2] [1] [3] Accumulated other comprehensive loss Retained earnings (deficit) [2] Total Stockholders’ Equity (Deficit) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) $ CARDINAL ENERGY GROUP, INC. (FKA KOKO LTD.) Unaudited Proforma Consolidated Statements of Operations For the Six Months Ended June 30, 2012 Pro-Forma Cardinal Adjusted Energy Combined Pro Forma Combined Koko Ltd. Group, Ltd. Totals Adjustments REF Totals REVENUES $ - $ $ $ - $ COST OF REVENUES - - GROSS PROFIT - - OPERATING EXPENSES Depreciation and amortization expense - - Accretion expense - 56 56 - 56 General and administrative - Total Costs and Expenses - OPERATING LOSS - LOSS BEFORE INCOME TAXES - PROVISION FOR INCOME TAXES - NET LOSS $ - $ LOSS PER SHARE $ $ $ WEIGHTED AVERAGE SHARES OUTSTANDING CARDINAL ENERGY GROUP, INC. (FKA KOKO LTD.) Unaudited Proforma Consolidated Balance Sheet December 31, 2011 Cardinal Adjusted Energy Combined Pro Forma ProForma Koko Ltd. Group, Ltd. Totals Adjustments REF Totals ASSETS CURRENT ASSETS Cash $ [2] $ Investments - - Total Current Assets PROPERTY AND EQUIPMENT, net - - OTHER ASSETS Oil and gas properties - - Other assets - - Total Other Assets - - TOTAL ASSETS $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued expenses $ [2] $ Related party payable - - Total Current Liabilities LONG TERM LIABILITIES Asset retirement obligation - - Long term liabilities - - TOTAL LIABILITIES STOCKHOLDERS’ EQUITY Preferred stock - Common stock 86 - 86 [1] [3] Additional paid-in capital [2] [1] [3] Accumulated other comprehensive loss Retained earnings (deficit) [2] Total Stockholders’ Equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) $ CARDINAL ENERGY GROUP, INC. (FKA KOKO LTD.) Unaudited Proforma Consolidated Statements of Operations For the Year Ended December 31, 2011 Pro-Forma Cardinal Adjusted Energy Combined Pro Forma Combined Koko Ltd. Group, Ltd. Totals Adjustments REF Totals REVENUES $ - $ COST OF SALES - GROSS PROFIT - OPERATING EXPENSES Depreciation and amortization expense - - Accretion expense - - General and administrative - Total Costs and Expenses - OPERATING LOSS - OTHER INCOME (EXPENSE) Interest expense - - Other - Total Other Income (Expense) - - LOSS BEFORE INCOME TAXES - PROVISION FOR INCOME TAXES - NET LOSS $ - $ LOSS PER SHARE $ $ $ WEIGHTED AVERAGE SHARES OUTSTANDING [1] Common Stock Record issuance of 77,625,000 shares for Cardinal purchase [1] Additional Paid-in Capital Record issuance of 77,625,000 shares for Cardinal purchase [2] Retained Earnings Eliminate accumulated deficit and debts of Koko [2] Cash Eliminate accumulated deficit and debts of Koko [2] Accounts Payable Eliminate accumulated deficit and debts of Koko [2] Additional Paid-in Capital Eliminate accumulated deficit and debts of Koko [3] Common Stock Record 1 for 2.5 shares reverse stock split [3] Additional Paid-in Capital Record 1 for 2.5 shares reverse stock split Notes to Unaudited Pro Forma Consolidated Financial Statements Effective September 23, 2012, Koko Ltd., “Koko”, a Nevada corporation entered into a merger agreement with Cardinal Energy Group, LLC. “Cardinal” wherein Koko purchased all of the issued and outstanding ownership interest of Cardinal for 77,625,000 shares of restricted common stock of Koko. Immediately prior to the transaction, Koko will transfer all of its shares for as consideration for the assumption of all of its liabilities. Immediately after the transaction, Koko will perform a 1 share for 2.5 shares reverse split of its common stock and change its name to Cardinal Energy Group, Inc. Proforma adjustments reflect [1] the issuance of 77,625,000 shares of Koko in exchange for all issued and outstanding ownership units of Cardinal, resulting in a total of 86,250,000 shares outstanding, [2] eliminate the accumulated deficit of Koko and the transfer of all the assets of Koko for assumption of the debt of Koko and [3] the 1 for 2.5 reverse split of the shares of Koko. The proforma, consolidated balance sheets and statements of operations of Koko and Cardinal are presented here as of June 30, 2012 and December 31, 2011.
